UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6957


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEVRONN DEMONN RIDDICK,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:10-cr-00070-RBS-FBS-2)


Submitted:   November 5, 2014             Decided:   November 13, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Devronn Demonn Riddick, Appellant Pro Se.        Darryl James
Mitchell, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Devronn     Demonn      Riddick       appeals   the   district    court’s

order denying his Fed. R. Civ. P. 60(b) motion filed in his

criminal     case.      We     have     reviewed    the    record   and     find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            See United States v. Riddick, No. 2:10-

cr-00070-RBS-FBS-2 (E.D. Va. May 14, 2014).                      We dispense with

oral   argument      because      the    facts    and   legal    contentions       are

adequately    presented      in    the    materials     before    this    court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2